Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Final Office Action.  Claims 1-20 are pending in this application and have been rejected below.      

			Response to Amendments
Applicant’s amendments are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  

computing a first predicted needed number of first type test accounts based at least in part on a first test account usage number,
determining a first difference, said first difference being the difference between the first predicted needed number of first type test accounts and a first inventory number indicating a number of first type test accounts in an inventory of test accounts; 
and making a change to the number of first type test accounts in the inventory based on the determined first difference
which describe Certain methods of organizing human activity because the managing and making a change to a number of test accounts describes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); 
Mental Processes because the computing a predicted number, determining a difference between a predicted number and an inventory number, and making a change to the number of test accounts, amount to no more than performing observations or evaluations or judgments that can be practically performed in the mind 
and Mathematical concept, because the determining a difference between the first predicted needed number of first type test accounts and a first inventory number describes mathematical calculations;
Similarly, claims 2-14 and 16-19 further narrow the abstract idea above by further describing certain Methods of organizing human activity -Managing and making a 
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claims 1, 15, and 20 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a memory, processor, computer readable medium, instructions.  When considered in view of the claim as a whole, Examiner submits that the processor, computer readable medium, and instructions, are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
Examiner notes the test account management system recited in the added limitations generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h);
With respect to monitoring test account usage data, storing test account usage information and an inventory of test accounts, and data updates, these elements are directed to retrieving and storing and amount to insignificant extrasolution data gathering/storing activities to the judicial exception.  
As a result, claims 1, 15 and 20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to the dependent claims, in Claims 5-12 and 19, the monitoring and updating the account data amount to insignificant extrasolution gathering/storing 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1, 15, and 20 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a memory, processor, computer readable medium, instructions.  Examiner submits that the memory, processor, computer readable medium, instructions do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f), and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   
Examiner further notes the test account management system recited in the added limitations generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h);
With respect to monitoring test account usage data, the elements for retrieving and storing data amount to well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll).
With respect to the dependent claims, in Claims 5-12 and 19, the elements for monitoring and updating the account data amount to well-understood, routine, and 
Accordingly, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant’s arguments with respect to Claims 1 and 4 have been fully considered and are addressed in the 102 Rejection. 
With respect to Applicant’s 101 Argument that the claim improves a technology, Examiner notes the claims is describing Certain methods of organizing human activity because the managing and making a change to a number of test accounts describes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);  
Applicant’s Spec 0002--0003 suggests the account testing is benefitting and managing customers:   [0002] Providers of services such as audio, video and/or data services often restrict access to services based on what are referred to as user accounts. Account records often include information as to what services and/or level of services a particular user is entitled to receive with there normally being one account record per user.   [0003] Customer records are often used for billing as well as for controlling access to services. In order to test features in as close to real conditions as possible, customer records corresponding to one or more fictitious users are often 
The test account management system recited in the added limitations generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h).  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   
Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Arllen (US Patent 9876703)  

Regarding Claim 1, Arllen discloses: 
A method of automated test account management, (Figure 7, 17(18)-18(60- processor, code, memory)) the method comprising:
(Figure 4, (11(40-67)), 13(40-49), test account usage of first type test accounts to determine a first test account usage number; (5(37)-6(63) – Examiner interprets the testing of the 1 account (before returning it to the account data store) as determining a first test account usage number… Examiner interprets accounts that make up a “wide variety of configurations” as “first type test accounts”
…After using an account for testing purposes, the account may be returned to an original condition by the testing module 130 (if any changes were made to the account during testing) and placed back in the account pool in the accounts data store 135.  A test for one or more services may be performed multiple times with multiple different accounts.  The multiple different accounts may be used across multiple services.  Testing multiple different accounts across multiple services may help ensure that account specific settings do not interfere with test results to return inaccurate or atypical results.  The different accounts with different settings or variable configurations may provide different results from one another.  A goal may be to have the results from each of the tests satisfy the specifications.  …..
  The identifier may be used to sort or group accounts in order to more easily select accounts representing a wide variety of configurations… 
Because services and computing resources in a service provider  environment frequently change and improve with new technologies, hardware and so forth, testing using varying types of accounts or varying account configurations, as described herein, may be valuable…
 Service and cross-service testing, including testing with various different accounts enables testing of a variety of permutations, platforms, services, and so forth.  As a result, the performance levels expected by customers may be met because problems may be identified in advance and may be rectified.)
storing in the memory test account usage information and inventory of test accounts ((Figure 4 (11(40-67)), The system may include a data store 415 and a number of modules 430, 440, 445, 455, 460 for storing and processing data to be used in testing which may be implemented on a computing instance 412 in the service provider environment 410.;
13(10-14) - An account selected from an accounts data store 418 may be returned to the accounts data store after completion of the test across multiple services in a region or across a service in multiple regions.)
operating the processor of the test account management system to control the test account management system to perform the steps of: ((Figure 4 (11(40-67)), The system may include a data store 415 and a number of modules 430, 440, 445, 455, 460 for storing and processing data to be used in testing which may be implemented on a computing instance 412 in the service provider environment 410.)
computing, at the at a test account management system, a first predicted needed number of first type test accounts based at least in part on the first test account usage number; (5(37)-6(3) – Examiner interprets the number of accounts that are selected for the “wide variety of configurations” as the “first predicted needed number”)
determining a first difference, said first difference being the difference between the first predicted needed number of first type test accounts and a first inventory number indicating a number of first type test accounts in an inventory of test accounts; (5(37)-6(3) – the number of accounts selected for the “wide variety of configurations” are the difference because they were originally part of the “first inventory number”) 
making a change to the number of first type test accounts in the inventory based on the determined first difference.  (5(37)-6(3) – the number of accounts selected from the accounts data store 418 for testing would decrease the number of first type test accounts in the inventory by that selected number)

Regarding Claim 2, Arlenn discloses: The method of claim 1, wherein computing a first predicted needed number of first type test accounts is further based on whether the first type test accounts correspond to a pending project underdevelopment or a previously deployed service.  (5(53) – different service tools for accounts) 

Regarding Claim 3, Arlenn discloses  The method of claim 1 wherein making a change to the number of first type test accounts includes deleting test accounts; 5(55-60), 13(12-21) – Examiner interprets the “removing an account from the account pool for testing” as deleting the account from the inventory) 
(See Limitations Above - varying account configurations)

Regarding Claim 4, Arlenn discloses The method of claim 1, wherein making a change to the number of first type test accounts in the inventory based on the determined first difference includes automatically deleting at least some first type test accounts to decrease a difference between the number of first type test accounts in the inventory and the predicted needed number of first type test accounts.  (Examiner first notes the language after “to” is directed to intended use and given limited patentable weight; 
5(55-60), 13(12-21) – Examiner interprets the “removing an account from the account pool for testing” as deleting the account from the inventory; 
Examiner notes the returning of an account to the account pool for testing (5(55-60)) indicates that it was originally removed from the account pool (interpreted as deleted from inventory)
Examiner notes while testing and returning multiple accounts (at least a first and second account (5(55-60)))- during a final test there would no longer need any predicted needed number (0), while having one less account in inventory (the final test account); Examiner notes this is a decrease of the difference before any testing started-no predicted needed number (0) with all accounts in the inventory) 
5(55-60)– After using an account for testing purposes, the account may be returned to an original condition by the testing module 130 (if any changes were made to the account during testing) and placed back in the account pool in the accounts data store 135.  A test for one or more services may be performed multiple times with multiple different accounts.
13(12-21) An account selected from an accounts data store 418 may be returned to the accounts data store after completion of the test across multiple services in a region or across a service in multiple regions….The network service module 445 may be configured to select and retrieve the account credentials from the account data store for the test and to return the account credentials to the account data store at a conclusion of the test.  The network service module 445 may be further configured to select different account credentials for a different type of account for a second test.)	
				
Regarding Claim 5, Arlenn discloses The method of claim 1, wherein making a change to the number of first type test accounts in the inventory based on the determined first difference includes: 
automatically generating at least some new first type test accounts; adding the automatically generated new first type test accounts to the inventory to decrease a difference between the number of first type test accounts in the inventory and the predicted needed number of first type test accounts.   (Examiner first notes the language after “to” is directed to intended use and given limited patentable weight; 
See Limitations Above – adding additional accounts with varying account configurations for testing)

Regarding Claim 6, Arlenn discloses The method of claim 1, wherein making a change to the number of first type test accounts in the inventory based on the determined first difference includes: automatically modifying at least some test accounts which are not first type test accounts to become first type test accounts by including account features present in said first type test accounts to thereby create additional first type test accounts; and including the additional first type test accounts in said inventory to thereby increase the number of first type test accounts in said inventory and decrease a difference between the number of first type test accounts in the inventory and the predicted needed number of first type test accounts.  (6(4-8) – modifying accounts to have the different configurations…
Among the accounts, there may be accounts which have non-standard settings, configurations or other parameters.  For example, accounts may be intentionally modified in some way by an administrator in order to test services for a specific account permutation.)

Regarding Claim 7, Arlenn discloses The method of claim 3, further comprising: prior to monitoring test account usage of first type test accounts, identifying first type test accounts by performing a search on said inventory to identify test accounts including a first set of user selected search inputs.  (See Limitations Above – a first account configuration; 6(18-23) - …The accounts data store may include identifiers appended to accounts in order to identify accounts with different configurations, restrictions and the like.  The identifier may be used to sort or group accounts in order to more easily select accounts representing a wide variety of configurations…) 

Regarding Claim 8, Arlenn discloses The method of claim 7, wherein said user selected search inputs include at least two of a project, billing instance, provisioning method and franchise.  (1(33-36), 6(18-23) – account configurations and restrictions tied to “provisioning…computing resources”; configurations also tied to a project;
6(18-23) - …The accounts data store may include identifiers appended to accounts in order to identify accounts with different configurations, restrictions and the like.  The identifier may be used to sort or group accounts in order to more easily select accounts representing a wide variety of configurations…)

Regarding Claim 12, Arlenn discloses The method of claim 11, further comprising monitoring test account usage of second type test accounts to determine a second test account usage number; computing a second predicted needed number of second type test accounts based at least in part on the second test account usage number; determining a second difference, said second difference being the difference between the second predicted needed number of second type test accounts and a second inventory number indicating a number of second type test accounts in an inventory of test accounts; and making a change to the number of second type test accounts in the (See Limitations in Claim 1 – “second type” being accounts with different settings; 
5(37)-6(63) –…In other words, the accounts may have different limitations, different settings, may have been created at different times and so forth…
Testing multiple different accounts across multiple services may help ensure that account specific settings do not interfere with test results to return inaccurate or atypical results.  The different accounts with different settings or variable configurations may provide different results from one another… 
Among the accounts, there may be accounts which have non-standard 
settings, configurations or other parameters.  For example, accounts may be 
intentionally modified in some way by an administrator in order to test 
services for a specific account permutation.  Various account types may be 
available in the accounts data store 135.  For example, the accounts data store 
may include legacy accounts with classic or legacy functionality, accounts with 
VPC (Virtual Private Cloud) access, accounts with compute service access, 
accounts with VPC and compute service access, accounts whitelisted for beta 
testing or other special services, and so forth…”)

Regarding Claim 13, Arlenn discloses The method of claim 12, wherein computing a second predicted needed number of second type test accounts is further based on whether the second type test accounts correspond to a pending project underdevelopment or a previously deployed service.42  [Charter-2_CHTR-2017-34] (5(53) – different service tools for accounts)

Regarding Claim 14, Arlenn discloses The method of claim 12 wherein said second type test accounts are accounts which satisfy a second set of test account features, said second set of test account features being different from the first set of test account features.  (See Claim 12 Above – different settings instead of configurations) 

Claims 15-19 stand rejected based on the same citations and rationale as applied to Claim 1-5, respectively

Claim 20 stand rejected based on the same citations and rationale as applied to Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arllen (US Patent 9876703) in view of DeCarlo (2004/0098375).

Regarding Claim 9, Arlenn discloses: The method of claim 1, further comprising: Arlenn does not disclose, However, DeCarlo discloses:
 monitoring searches to detect an unsatisfied search for a first type test account, said unsatisfied search going unsatisfied due to a lack of an available first type test account including a first element requested in the unsatisfied search due to said first element not being included in available first type test accounts; (0021, Figure 2 – querying to determine no user account)
and in response to identifying the search for a first type test account that goes unsatisfied due to a lack of an available first type test account including an element which is not included in available first type test accounts: automatically generating at least one first type test account that will satisfy said unsatisfied search;  [Charter-2_CHTR-2017-34] adding the automatically generated at least one first type test account that will satisfy said unsatisfied search to said inventory.(0021 – creating user account in method)
[0021] An example of a method 20 employing the creation and maintenance of user accounts is shown in FIG. 2.  At 12, a domain name search request is 
initiated as a domain name registrar's web site.  At 14, a domain name search 
request is monitored and a database is created with the domain names searched.  
At 22 a query is made regarding whether or not the user has a pre-existing account.  If the user has an account, the database containing the domain names 
searched by the user is linked to the user's account, as shown at 24.  If the 
user does not have an account, the user is asked if he or she would like to 
create an account, as shown at 26.  If the user does not want to create an 
account, as shown at 28, the data maintained in the database may be discarded 
or saved in a general database as described above.  If the user chooses to create an account, the database is linked to the user's account, as shown at 24.  Once the database is linked to the user's account, whether new or preexisting, the status of the domain names in the database is automatically queried at periodic intervals, as shown at 16.  At 18, once a response indicating that one or more of the domain names is available is received, the user is notified.  The method may provide means for the user to register the domain name, as described above.) 
Arllen discloses computing resource testing and collecting performance of services, by testing using user accounts (Abstract, 5(37)-6(63)). 
DeCarlo teaches: autonomic domain status monitor and updating domain name statuses at periodic intervals (0016, Figure 7).  The domain names requested are saved in a user account with different settings and options (0020, 0024-0025, 0030) Examiner notes DeCarlo is reasonably pertinent to managing test customer accounts because the user account is instructing a querying of a domain name registrar. 				Arllen does not teach: monitoring searches to detect an unsatisfied search for a first type test account, said unsatisfied search going unsatisfied due to a lack of an available first type test account including a first element requested in the unsatisfied search due to said first element not being included in available first type test accounts; and in response to identifying the search for a first type test account that goes 
DeCarlo teaches querying a user for whether a particular user has an account, and if the user has no account, prompting a user to create an account, linking the domain names to the account, and automatically querying a domain name register at periodic intervals (0021-  At 22 a query is made regarding whether or not the user has a pre-existing account…If the user does not have an account, the user is asked if he or she would like to create an account, as shown at 26…If the user chooses to create an account, the database is linked to the user's account, as shown at 24.  Once the database is linked to the user's account, whether new or preexisting, the status of the domain names in the database is automatically queried at periodic intervals, as shown at 16.  At 18, once a response indicating that one or more of the domain names is available is received, the user is notified.
DeCarlo shows monitoring searches to detect an unsatisfied search for a test account with a first element requested; and in response automatically generating the test account that will satisfy said unsatisfied search, was known in the prior art at the time of the invention. 	 
 As in DeCarlo, it is within the capabilities of one of ordinary skill in the art to monitor searches to detect an unsatisfied search for a test account with a first element requested; and in response automatically generating the test account that will satisfy said unsatisfied search, with the predicted result of providing a test account that is requested by searches, as needed in Nowak.


Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arllen (US Patent 9876703) in view of How (2005/0160183).

Regarding Claim 10, Arlenn discloses The method of claim 1. How does not explicitly state. However, How, directed to Tunnel Broker Management, teaches: 
further comprising: monitoring search results for a period of time; determining which test accounts fail to satisfy any searches for a period of time; and deleting or modifying at least some test accounts in said inventory that fail to satisfy any searches for the period of time.  (Figure 6, Figure 3, [0055] A similar procedure can be used for the account expiry timer in FIG. 3 (step s10), where the user is sent daily warnings by e-mail when the countdown drops below a predetermined threshold and unused accounts deleted when the countdown reaches zero.  These measures ensure that the tunnel server maintains only those tunnels and accounts that are in use.  The user's /128 tunnel end point addresses and any allocated /64 or /48 address blocks are maintained for a short period, e.g., 1 month, after the deletion of their account, for use should the user wish to reactivate their account.  After this period, the addresses are returned to the pool of available address blocks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the deletion of an account while maintaining 128 tunnel end point addresses and any allocated /64 or /48 address blocks, as in the improvement discussed in How within Arllen’s management of accounts, ensuring only those accounts that are in use are maintained (0060). 

Regarding Claim 11, Arlenn discloses The method of claim 10. Arlenn does not explicitly state.  However, How discloses: wherein deleting or modifying at least some test accounts that fail to satisfy any searches for the period of time includes: modifying the contents of at least one test account determined to fail to satisfy any searches for a period of time to include a set of elements which will satisfy at least one previously conducted search.  (Figure 6, Figure 3, [0055] – after deleting (or modifying) an unused account, the account is still associated to 128 tunnel end point addresses and any allocated /64 or /48 address blocks
0055 - A similar procedure can be used for the account expiry timer in FIG. 3 (step s10), where the user is sent daily warnings by e-mail when the countdown drops below a predetermined threshold and unused accounts deleted when the countdown reaches zero.  These measures ensure that the tunnel server maintains only those tunnels and accounts that are in use.  The user's /128 tunnel end point addresses and any allocated /64 or /48 address blocks are maintained for a short period, e.g., 1 month, after the deletion of their account, for use should the user wish to reactivate their account.  After this period, the addresses are returned to the pool of available address blocks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the deletion (modifying) of an account while maintaining 128 tunnel end point addresses and any allocated /64 or /48 address blocks (associated to the account), as in the improvement discussed in How within Arllen’s management of accounts, ensuring an account may still be reactivated (0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2020/0159653  “TESTING ONLINE USE-CASE SCENARIOS IN A STAGING ENVIRONMENT”
[0054] As discussed above, the request to initiate a test on a use-case scenario may be triggered from a defect experienced and reported by an end-user (e.g., a customer) of the online service provider.  As such, in some embodiments, instead of enabling the human tester to select a particular use-case scenario or a particular user account configuration, the plug-in interface 500 may include an input area (e.g., an input field) that enables the human tester to provide an account identifier (e.g., a user name, an account number, etc.) of a user account of the customer in the online environment.  In response to receiving the account identifier, the scenario testing manager 202 may access the online environment (e.g., the accounts database 136) to obtain account data associated with the user account of the customer in the online environment.  For example, the scenario testing manager 202 may obtain, from the accounts database 136, information about the customer (e.g., a country of residence, a citizenship, a name, a gender, an age), information about the user account (e.g., a balance, a currency type, transaction history, etc.), and information about one or more financial sources that are linked to the user account (e.g., bank/card number, a name of the bank/issuing bank, a country where the issuing bank resides, transfer history, etc.).  The scenario testing manager 202 may then derive a particular user account configuration based on the information obtained from the accounts database 136.
2009/0307763 Automated Test Management System and Method
(Abstract)-.  ….Multiple tests involving the same configuration can be defined and saved for later selection, either individually or as a group of tests.  A client agent engine on a test device can query the test management server for tests that can be conducted using the device's current configuration.  If no such tests are found, the device can then query the test management server for the next available test.  Upon allocation of the next available test to the device, the necessary system configuration for that test can be automatically retrieved, installed, and verified by the device.  The device under test is automatically rebuilt to have the proper configuration for the test to be run.
	US Patent 9274935 Application testing system with application programming interface 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623